Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 13, 2022

                                       No. 04-22-00252-CV

                                       WISESTAFF, LLC,
                                           Appellant

                                                 v.

                                       MEDTRUST, LLC,
                                          Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CI09614
                                 Laura Salinas, Judge Presiding


                                          ORDER
        The clerk’s record was due on May 9, 2022. On May 12, 2022, the trial court clerk filed
a notification of late clerk’s record, stating appellant is not entitled to appeal without paying the
fee and has not paid or made arrangements to pay the fee for preparing the clerk’s record.

        We, therefore, ORDER appellant to provide written proof to this court no later than
May 23, 2022 that either (1) the clerk’s fee for preparing the clerk’s record has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal for
want of prosecution if clerk’s record is not filed due to appellant’s fault); see also TEX. R. APP.
P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of this court).




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court